Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-20-00398-CR

                                   IN RE Juan Guillermo MENDEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 26, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 7, 2020, Relator filed a pro se petition for writ of mandamus asking this court

to order the trial court to direct the Board of Pardons and Paroles to recalculate his parole eligibility

date. After considering the petition, this court concludes Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 02-06-00089-CRK, styled State of Texas v. Juan Mendez, pending in the
81st Judicial District Court, Karnes County, Texas, the Honorable Russell Wilson presiding.